Title: From Thomas Jefferson to Madame de Corny, 30 June 1787
From: Jefferson, Thomas
To: Ethis de Corny, Ann Mangeot (Mme Ethis de Corny)



Paris June 30. 1787.

On my return to Paris, it was among my first attentions to go to the rue Chaussée d’Antin No. 17. and enquire after my friends whom I had left there. I was told they were in England. And how do you like England, madam? I know your taste for the works of art gives you a little disposition to Anglomany. Their mechanics certainly excel all others in some lines. But be just to your own nation. They have not patience, it is true, to sit rubbing a peice of steel from morning to night as a lethargic Englishman will do, full charged with porter. But does not their benevolence, their chearfulness, their amability, when compared with the growling temper and manners of the people among whom you are, compensate their want of patience? I am in hopes that when the splendor of their shops, which is all that is worth seeing in London, shall have lost the charm of novelty, you will turn a wishful eye to the good people of Paris, and find that you cannot be so happy with any others. The Bois de Boulogne invites you earnestly to come and survey it’s beautiful verdure, to retire to it’s umbrage from the heats of the season. I was through it to-day, as I am every day. Every tree charged me with this invitation to you. Passing by la Muette, it wished for you as a mistress. You want a country house. This is for sale, and in the Bois de Boulogne, wh[ich] I have always insisted to be most worthy of your preference. Come then and buy it.If I had had confidence in your speedy return, I should have embarrassed you in earnest with my little daughter. But an impatience to have her with me after her separation from her friends, added to a respect for your ease, have induced me to send a servant for her.
I tell you no news, because you have correspondents infinitely more au fait of the details of Paris than I am. And I offer you no  services, because I hope you will come as soon as the letter could which should command them. Be assured however that no body is more disposed to render them, nor entertains for you a more sincere and respectful attachment than him who, after charging you with his compliments to Monsieur de Corny, has the honour of offering you the homage of those sentiments of distinguished esteem & regard with which he is, dear Madam, your most obedient & most humble servant.

Th: Jefferson

